DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

This office action is in response to the communication(s) filed on 07/02/2020.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 6, 11, and 16 is/are independent claim(s).
Claim(s) 1-4, 6-9, 11-14, and 16-19 is/are rejected.
Claim(s) 5, 10, 15, and 20 is/are objected to.
This action has been made NON-FINAL.

Claim Objections

Claims 5, 10, 15, and 20 are objected to because of the following informalities:  the phrase “the first time” should be changed to “a first time”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20200169984_A1_Lee in view of non-patent literature (3GPP TSG RAN WG1 Meeting #97, R1-1906799), (hereinafter, called "NPL-99").
Regarding claim 1, Lee discloses a method performed by first user equipment (UE) (Lee paragraph 7, “The present invention provides a method and apparatus for a UE autonomously to select and/or reselect sidelink (SL) resources for vehicle-to-everything (V2X) communication according to a resource pool configuration by an upper layer”), the method comprising: identifying sidelink (SL) resource pool information (Lee paragraphs 7, 53, 57, 70, resource pool configuration); determining whether a hybrid automatic repeat request (HARQ) retransmission is configured based on the SL resource pool information (Lee paragraphs 10, 97, 102, Tables 4 and 7, the UE may determines the number or HARQ retransmissions based on the resource pool configuration); and selecting at least one resource for transmission of a physical sidelink shared channel (PSSCH) based on the determining that the HARQ retransmission is configured (Lee paragraphs 10, “…determining a number of HARQ retransmissions within a range configured by an upper layer. The method may further include determining an amount of frequency resources within a range configured by an upper layer. The reselecting the sidelink resource may include randomly selecting time and frequency resources from a resource pool indicated from a physical layer…”, 97, 102, and Tables 4 and 7, “…determine the number of HARQ retransmissions within the range configured by upper layers, and an amount of frequency resources within the range configured by upper layers…”)
NPL-99 discloses wherein the at least one resource is determined for ensuring a time gap, based on at least one of a period of resources configured for a physical sidelink feedback channel (PSFCH), an offset between a slot of a PSSCH transmission and a slot of a PSFCH reception, or a time required for reception and processing of the PSFCH plus a time required for SL retransmission preparation (NPL-99 page 4, section 2.2, “In case of N = 1 the simplest rule for determining the time gap between PSCCH/PSSCH and PSFCH is a fixed time offset… Further, PSSCH-to-PSFCH and PSFCH-to-PSSCH gaps should be lower bounded by processing time of PSCCH/PSSCH and PSFCH respectively. For convenience, the processing times may be denoted as… NF2S as number of symbols after the end of PSFCH and start of corresponding retransmission PSSCH… Introduce minimum preparation time between PSFCH reception and corresponding PSSCH ReTX”, and figure 2 and table 1).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of NPL-99’s determining the time gap between PSCCH/PSSCH and PSFCH is a fixed time offset, and the PSSCH-to-PSFCH and PSFCH-to-PSSCH gaps should be lower bounded by processing time of PSCCH/PSSCH and PSFCH respectively 
Regarding claim 2, Lee and NPL-99 disclose the method of claim 1, wherein selecting the at least one resource further comprises selecting the at least one resource from candidate resources (Lee paragraphs 66-75, SL resource reselection), and wherein in case that the selected at least one resource does not ensure the time gap, the selected at least one resource is not used for the HARQ retransmission or the at least one resource is reselected for ensuring the time gap (Lee paragraph 72-75, “…a change in message generation time may need to trigger a resource reselection to satisfy the delay requirement. That is, a change in the message generation time may be considered as an additional trigger condition for resource reselection. Thus, the reselection may be triggered if the SL grant does not satisfy the delay requirement for TB…the UE may reselect the time and frequency resources from the selected resource pool…the UE may reselect the time and frequency resources from the selected resource pool according to the new period…”). 

Regarding claim 4, Lee and NPL-99 discloses method of claim 1, wherein the at least one resource is selected at least after a first time from when at least one selection for the at least one resource is triggered, and wherein the first time is less than or equal to a time required to select the at least one resource (Lee paragraph 77, “Meanwhile, the UE may perform sensing during a specific period between the subframe ‘n−a’ and the subframe ‘n−b’, perform resource selection in the subframe ‘n’ and transmit a scheduling assignment (SA) in the subframe ‘n+c’ to indicate the subsequent data transmission in the subframe ‘n+d’…”). 

 Regarding claim 6, Lee and NPL-99 disclose the limitations as set forth in claim 1, and Lee further discloses a first user equipment (UE) in a wireless communication system, the first UE comprising: a transceiver; and at least one processor coupled to the transceiver (Lee figure 6). 
Regarding claim 7, Lee and NPL-99 disclose the limitations as set forth in claim 2.
Regarding claim 9, Lee and NPL-99 disclose the limitations as set forth in claim 4.
Regarding claim 11, Lee discloses a method performed by second user equipment (UE) (Lee paragraph 7, “The present invention provides a method and apparatus for a UE autonomously to select and/or reselect sidelink (SL) resources for vehicle-to-everything (V2X) communication according to a resource pool configuration by an upper layer”), the method comprising: identifying sidelink (SL) resource pool information (Lee paragraphs 7, 53, 57, 70, resource pool configuration); identifying at least one resource for a physical sidelink shared channel (PSSCH) based on the SL resource pool information (Lee paragraphs 10, “…determining a number of HARQ retransmissions within a range configured by an upper layer. The method may further include determining an amount of frequency resources within a range configured by an upper layer. The reselecting the sidelink resource may include randomly selecting time and frequency resources from a resource pool indicated from a physical layer…”, 97, 102, and Tables 4 and 7, “…determine the number of HARQ retransmissions within the range configured by upper layers, and an amount of frequency resources within the range configured by upper layers…”); determining whether a hybrid automatic repeat request (HARQ) retransmission is configured based on the SL resource pool information (Lee paragraphs 10, 97, 102, Tables 4 and 7, the UE may determines the number or HARQ retransmissions based on the resource pool configuration), but does not explicitly disclose transmitting a physical sidelink feedback channel (PSFCH) based on the determining that the HARQ retransmission is configured, and wherein the at least one resource is determined for ensuring a time gap, based on at least one of a period of resources configured for a PSFCH, an offset between a slot of a PSSCH transmission and a slot of a PSFCH reception, or a time required for reception and processing of the PSFCH plus a time required for SL retransmission preparation. 
NPL-99 discloses transmitting a physical sidelink feedback channel (PSFCH) based on the determining that the HARQ retransmission is configured (NPL-99 pages 1-2, section 1), and wherein the at least one resource is determined for ensuring a time gap, based on at least one of a period of resources configured for a PSFCH, an offset between a slot of a PSSCH transmission and a slot of a PSFCH reception, or a time required for reception and processing of the PSFCH plus a time required for SL retransmission preparation (NPL-99 page 4, section 2.2, “In case of N = 1 the simplest rule for determining the time gap between PSCCH/PSSCH and PSFCH is a fixed time offset… Further, PSSCH-to-PSFCH and PSFCH-to-PSSCH gaps should be lower bounded by processing time of PSCCH/PSSCH and PSFCH respectively. For convenience, the processing times may be denoted as… NF2S as number of symbols after the end of PSFCH and start of corresponding retransmission PSSCH… Introduce minimum preparation time between PSFCH reception and corresponding PSSCH ReTX”, and figure 2 and table 1).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of NPL-99’s determining the time gap between PSCCH/PSSCH and PSFCH is a fixed time offset, and the PSSCH-to-PSFCH and PSFCH-to-PSSCH gaps should be lower bounded by processing time of PSCCH/PSSCH and PSFCH respectively in Lee’s system to protect the retransmission process. This method for improving the system of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of NPL-99. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and NPL-99 to obtain the invention as specified in claim 11.
Regarding claim 12, Lee and NPL-99 disclose the limitations as set forth in claim 2.
Regarding claim 14, Lee and NPL-99 disclose the limitations as set forth in claim 4.
Regarding claim 16, Lee and NPL-99 disclose the limitations as set forth in claim 11, and Lee further discloses a second user equipment (UE) in a wireless communication system, the second UE comprising: a transceiver; and at least one processor coupled to the transceiver (Lee figure 6). 
Regarding claim 17, Lee and NPL-99 disclose the limitations as set forth in claim 2.
Regarding claim 19, Lee and NPL-99 disclose the limitations as set forth in claim 4.

Claims 3, 8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20200169984_A1_Lee in view of NPL-99, US_20200099479_A1_Park, and US_20210127383_A1_Hui.
Regarding claim 3, Lee and NPL-99 disclose the method of claim 1,  wherein the period of resources configured for the PSFCH corresponds to at least one of 1 slot, 2 slots, or 4 slots (NPL-99 page 2, “It is supported, in a resource pool, that within the slots associated with the resource pool, PSFCH resources can be (pre)configured periodically with a period of N slot(s)… N is configurable, with the following values…1”, and page 4, “The value of N for PSFCH resource allocation is configurable from the set of {1, 2, 4} slots”), but does not explicitly disclose wherein the offset between the slot of the PSSCH transmission and the slot of the PSFCH reception is configured in the resource pool information and corresponds to 1 slot or 2 slots.
Park discloses wherein the offset between the slot of the PSSCH transmission and the slot of the PSFCH reception is configured in the resource pool information and corresponds to 1 slot or 2 slots (Park paragraph 174, “…the PSCCH or PSSCH resource pool configuration information may period configuration information, slot offset information…”), but does not discloses the offset corresponds to 1 slot or 2 slots.
Hui discloses the offset corresponds to 1 slot or 2 slots (Hui paragraph 258, “…The offset 0=2 in the SCI may reduce a latency for transmitting the HARQ message …”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Park’s the PSCCH or PSSCH resource pool configuration information may include slot offset information, and Hui’s the offset value can be equal to 2 slots in Lee and NPL-99’s system to avoid overhead signaling, and to reduce a latency for transmitting the HARQ message. This method for improving the system of Lee and NPL-99was within the ordinary ability of one of ordinary skill in the art based on the teachings of Park and Hui. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee, NPL-99, Park¸ and Hui to obtain the invention as specified in claim 3.
Regarding claim 8, Lee and NPL-99 disclose the limitations as set forth in claim 3.
Regarding claim 13, Lee and NPL-99 disclose the limitations as set forth in claim 3.
Regarding claim 18, Lee and NPL-99 disclose the limitations as set forth in claim 3.

Allowable Subject Matter

Claims 5, 10, 15, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471